DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Forensic Techniques for Classifying Scanner, Computer Generated and Digital Camera Images” by Khanna et al. (hereinafter ‘Khanna’) in view of US PgPub. No. 2018/0107887 by Huber et al. (hereinafter ‘Huber’).
In regards to claim 1, Khanna teaches differentiating "legitimate" images generated by scanning physical documents from "forged" document images at least partly generated by a graphics editor 5rather than by scanning a physical document, the processor comprising: (See Khanna Abstract, Khanna teaches a system for classifying computer generated and scanner images.)
a trained classifier, which includes logic/circuitry configured to sort a stream of incoming images into two classes including: a first class of ID document images generated by scanning physical ID documents; and 10a second ("forged") class of ID document images including images at least partly generated by a graphics editor rather than by scanning a physical ID document; and (See Khanna Section 3 and Table 1, Khanna teaches training a system classifying scanned and computer generated images based on images acquired from databases of table 1).
at least one of: an output device operative to present, to an end-user, an output identifying, for at least one ID document image I, whether said image I is illegitimately forged, depending on whether image I belongs to said first 15class or said second class; and an output device configured, responsive to classifications generated by the trained classifier, to provide an output indication of whether each of a plurality of ID document images is illegitimately forged, depending on whether each of the images is generated from a precursor comprising a physical ID document, or is at least partly generated by a graphics editor, wherein: (See Khanna Section 3 and Figure 1, Khanna teaches system for classifying scanned and computer generated images.)
said classifier is trained on a training set of 
However, Khanna does not expressly teach the documents are ID documents and a labelled training dataset, wherein 25labels of each image in said first set indicates membership in said first class. 
Huber teaches the documents are ID documents and a labelled training dataset, wherein 25labels of each image in said first set indicates membership in said first class. (See Huber Figure 6A to 6C and paragraphs [0048]-[0051], Huber teaches creating a training dataset of labelled ID document images.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Khanna to use the training dataset of Huber.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Khanna in this manner because/in order to improve the performance of the classifier.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Khanna with Huber to obtain the invention as specified in claim 1. 

In regards to claim 3, Khanna and Huber teach all the limitations of claim 1. Huber also teaches wherein said documents comprise ID documents.  (See Huber Figure 6A-6C).

In regards to claim 4, Khanna and Huber teach all the limitations of claim 1. Khanna also teaches wherein said classifier comprises a neural network. (See Khanna Section 3).

In regards to claim 5, Khanna and Huber teach all the limitations of claim 1. Khanna also teaches wherein said second ("forged") class of images includes at least some images entirely generated by a graphics editor. (See Khanna Table 1, Computer Generated data).

In regards to claim 6, Khanna and Huber teach all the limitations of claim 1. Khanna also teaches wherein the hardware processor is deployed 5remotely relative to, and/or lacks physical access to, the physical documents. (See Khanna Section 3) 

In regards to claim 7, Khanna and Huber teach all the limitations of claim 1. Khanna also teaches wherein said second ("forged") class of images includes only images entirely generated by a graphics editor. (See Khanna Table 1, Computer generated data).

In regards to claim 108, Khanna and Huber teach all the limitations of claim 1. Huber also teaches wherein the training set also includes a second set of labelled images known to have been at least partly generated by a graphics editor rather than by scanning a physical document, wherein labels of each image in said second set indicates membership in said second class. (See Huber Figure 6A to 6C and paragraphs [0048]-[0051], Huber teaches creating a training dataset of labelled ID document images.).

Claims 9 and 10 recite limitations that are similar to that of claim 1. Therefore, claims 9 and 10 are rejected similarly as claim 1.

In regards to claim 11, Khanna and Huber teach all the limitations of claim 1. Khanna also teaches which comprises an output device operative to present, to an end-user, an output identifying, for at least one image I, whether said image I belongs to said first class or said second class.  (See Khanna Section 3)

In regards to claim 12, Khanna and Huber teach all the limitations of claim 1. Khanna also teaches which comprises an output device configured, responsive to classifications generated by the trained classifier, to provide an output indication of whether each of a plural of images is generated by scanning a physical document, or is at least partly generated by a graphics editor. (See Khanna Section 3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665